Case: 1:20-cv-02873-JG Doc #: 158 Filed: 08/05/21 1 of 6. PageID #: 2147



 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO
 -------------------------------------------------------
                                                           :
 THE WE PROJECT, INC.,                                     :
                                                           :   Case No. 1:20-cv-2873
                      Plaintiff,                           :
                                                           :   OPINION AND ORDER
                                                           :   [Resolving Doc. 106]
           v.                                              :
                                                           :
 RELAVISTIC, LLC, et al.,                                  :
                                                           :
                       Defendants,                         :
 -------------------------------------------------------

 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           This fraud and fiduciary duty case involves a dozen claims against nearly as many

 Defendants. On February 9, 2021, Defendant M-Partners, Inc. moved to compel arbitration

 and stay the case pending arbitration of the claims covered under a 2017 arbitration

 agreement between Plaintiff and M-Partners. 1

           On April 28, 2021, this Court denied M-Partners’ motion because it is invalid under

 Maryland law, the law M-Partners, a Maryland corporation, chose to govern the agreement. 2

 On May 25, 2021, M-Partners appealed the Court’s arbitration denial. 3 Three weeks later,

 on June 16, 2021, M-Partners moved to stay all claims against all Defendants pending

 appeal. 4

           Nevertheless, M-Partners has continued to vigorously litigate in this Court, including

 by filing several counterclaims against Plaintiff and moving to dismiss all of Plaintiff’s claims. 5



 1
   Doc. 28.
 2
   Doc. 79.
 3
   Doc. 99.
 4
   Doc. 106.
 5
   Doc. 98; Doc. 109.
Case: 1:20-cv-02873-JG Doc #: 158 Filed: 08/05/21 2 of 6. PageID #: 2148

 Case No. 1:20-cv-2873
 Gwin, J.

 Plaintiff opposes the stay pending appeal. 6 For the reasons stated below, the Court DENIES

 M-Partners’ stay motion.

                                      I.         LEGAL STANDARD

          The Federal Arbitration Act allows a litigant to immediately appeal a district court

 order denying his request to compel arbitration or stay proceedings pending arbitration. 7

 Generally, “[t]he filing of a notice of appeal . . . confers jurisdiction on the court of appeals

 and divests the district court of its control over those aspects of the case involved in the

 appeal.” 8

          However, the district court has discretion to conduct collateral proceedings that “do

 not threaten the orderly disposition of the interlocutory appeal.” 9 In deciding whether to

 proceed with a case or stay it pending appeal, the Court weighs four factors: “(1) the

 likelihood that the party seeking the stay will prevail on the merits of the appeal; (2) the

 likelihood that the moving party will be irreparably harmed absent a stay; (3) the prospect

 that others will be harmed if the court grants the stay; and (4) the public interest in granting

 the stay.” 10

                                           II.     DISCUSSION

           There is no risk that continued proceedings in this Court will disrupt the orderly

 administration of M-Partners' appeal. In its Sixth Circuit statement of parties and issues,




 6
     Doc. 121.
 7
     9 U.S.C. § 16(a)(1)(A) & (B).
 8
     Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982).
 9
     Sexton v. Cernuto, Case No. 19-12574, 2021 WL 949541, at *3 (E.D. Mich. Mar. 12,
 2021) (citing 16A Wright & Miller Fed. Prac. & Proc. Juris. § 3949.1 (5th ed. 2020)).
 10
    SawariMedia, LLC v. Whitmer, 963 F.3d 595, 596 (6th Cir. 2020).
                                             -2-
Case: 1:20-cv-02873-JG Doc #: 158 Filed: 08/05/21 3 of 6. PageID #: 2149

 Case No. 1:20-cv-2873
 Gwin, J.

 Defendant M-Partners limited its appeal to whether this Court erred by applying Maryland

 law, in line with M-Partners’ own Support and Services Agreement choice of law provision. 11

            Even if M-Partners prevails on appeal and the Support and Services Agreement

 arbitration clause is enforced, the arbitration clause’s language is not broad enough to cover

 claims against the non-M-Partners Defendants.

            The Support and Services Agreement covered the “starting-up and subsequent

 operations of [Plaintiff],” and allowed Plaintiff to use M-Partners’ credit, tangible assets, and

 intellectual property to get its business up and running. 12 The agreement’s arbitration clause

 provided that Plaintiff and M-Partners would arbitrate “[a]ny dispute arising out of or relating

 to the [a]greement.” 13

             Despite this broad language, the Support and Services agreement acknowledges that

 Plaintiff and Defendants’ overall business relationship would go far beyond the M-Partners’

 agreement. Indeed, the agreement acknowledges “potential conflicts of interest” between

 the agreement and “the employment offer to Mike Hamilton by” Plaintiff. 14

            It is this subsequent employer-employee relationship between Plaintiff and Hamilton

 that gives rise to this case. Defendants’ answer acknowledges that Plaintiff and Hamilton

 executed a separate employment agreement naming Hamilton Plaintiff’s CEO. 15                That

 employment agreement contains no mention of the Support and Services Agreement

 between Plaintiff and M-Partners. 16


 11
    Sixth Circuit Case No. 21-3496, Dkt. 7 (June 1, 2021).
 12
    Doc. 28-1 at 1.
 13
    Id. at 3.
 14
      Id.
 15
      Doc. 109 at 61–62.
 16
      Doc. 109-2.
                                                -3-
Case: 1:20-cv-02873-JG Doc #: 158 Filed: 08/05/21 4 of 6. PageID #: 2150

 Case No. 1:20-cv-2873
 Gwin, J.

         On the contrary, Hamilton’s employment agreement provides that it is “the complete

 agreement and understanding among the Parties and supersedes and preempts any prior

 understandings, agreements or representations by or among the Parties, written or oral,

 which may have related to the subject matter hereof in any way.” 17

           While M-Partners was involved in the case background, M-Partners does not

 explain how the Support and Services Agreement arbitration clause could cover alleged

 misconduct Hamilton and the other Defendants committed while they were employed by

 Plaintiff under separate agreements.

         Further, the Support and Services Agreement offers no indication that it was intended

 to serve as an umbrella agreement covering the parties’ entire business relationship,

 including dealings with non-signatories. Nor is there any reason to think the Support and

 Services Agreement arbitration clause was intended to supersede employment contracts and

 other employment relationships between Plaintiff and Defendants that did not include

 arbitration provisions.

         M-Partners’ general allusion to the federal policy favoring arbitration does not change

 the outcome. “Arbitration is simply a matter of contract between the parties; it is a way to

 resolve those disputes—but only those disputes—that the parties have agreed to submit to

 arbitration.” 18

         “[N]o matter how strong federal policy favors arbitration . . . one cannot be required

 to submit to arbitration a dispute which it has not agreed to submit to arbitration.” 19 The



 17
    Id. at 4.
 18
    Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 684 (2010).
 19
    Simon v. Pfizer Inc., 398 F.3d 765, 775 (6th Cir. 2005).
                                               -4-
Case: 1:20-cv-02873-JG Doc #: 158 Filed: 08/05/21 5 of 6. PageID #: 2151

 Case No. 1:20-cv-2873
 Gwin, J.

 “[federal] policy favoring arbitration is not furthered when two parties have not agreed to

 arbitrate their claims or when the claims of the underlying dispute are not within the purview

 of the arbitration agreement.” 20

        Rather, Courts must focus on the true “purpose of the exercise: to give effect to the

 intent of the parties.” 21 Here, considering all the circumstances of the parties’ agreements,

 the Court finds no evidence that the M-Partners Support and Services Agreement was

 intended to govern all subsequent agreements between Plaintiff and the non-M-Partners

 Defendants.

        Accordingly, the only claims arguably at issue in the pending interlocutory appeal are

 the claims against M-Partners. Continuing proceedings regarding the claims against the other

 Defendants do not threaten the orderly administration of the pending interlocutory appeal. 22

        As to these remaining M-Partners claims, the Court also declines to enter a stay

 pending appeal.     First, M-Partners’ appellate argument that the Support and Services

 Agreement’s choice of Maryland law should not be enforced is frivolous. M-Partners is a

 Maryland corporation. Maryland accordingly has more than the minimum contacts with the

 case required to uphold a Maryland choice of law provision.

        Second, the discretionary stay factors weigh heavily against granting the stay. As

 explained above, the Court believes that M-Partners’ appeal is frivolous.           M-Partners,

 moreover, is unlikely to be harmed by continued proceedings, as it has voluntarily continued

 to litigate in this Court, including by filing a motion to dismiss and counterclaims of its own.



 20
    Grant v. Houser, 799 F. Supp. 2d 673 (E.D. La. 2011).
 21
    Russel v. Citigroup, Inc., 748 F.3d 677, 681–82 (6th Cir. 2014).
 22
    Sexton, 2021 WL 949541, at *3.
                                               -5-
Case: 1:20-cv-02873-JG Doc #: 158 Filed: 08/05/21 6 of 6. PageID #: 2152

 Case No. 1:20-cv-2873
 Gwin, J.

        Allowing M-Partners to proceed on its counterclaims while Plaintiff’s claims against

 M-Partners are stayed would harm Plaintiff. And it would also allow M-Partners to delay

 these proceedings by disregarding a contractual choice of law provision M-Partners included

 in the Support and Services Agreement along with arbitration and fee-shifting provisions

 unconscionably lopsided in M-Partner’s favor. Such conduct cuts against the public interest.

         The Court accordingly declines to stay these proceedings pending appeal.

                                       III.   CONCLUSION

        For these reasons, the Court DENIES M-Partners’ stay motion.

        IT IS SO ORDERED.

        Dated: August 5, 2021                       s/   James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE




                                              -6-
